Citation Nr: 1636637	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine with narrowing of disc space and marginal spur formation, currently evaluated at 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, from December 1981 to August 1990, from November 2001 to March 2002 and from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This matter was previously remanded by the Board in March 2011 and July 2014 for additional development.  In a July 2015 decision, the Board denied entitlement to an increased rating in excess of 20 percent.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, which resulted in a June 2016 Joint Motion for Remand (JMR) remanding the issue back to the Board.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veteran's Law Judge (AVLJ) in November 2010.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2016 Joint Motion for Remand (JMR) found that the July 2015 Board decision did not adequately consider and discuss the functional loss due to pain and weakness in the Veteran's back that causes additional disability beyond that reflected in range of motion measurements.  In addition, the JMR found that the Board did not properly address the functional impairment due to the Veteran's reported flare-ups of his back condition.  The JMR specifically requested that the Board consider the adequacy of the most recent September 2014 VA examination before rendering another decision.

Having reviewed the September 2014 VA examination, the Board finds that a new examination is necessary in order to properly adjudicate the Veteran's claim pursuant to the JMR.  The September 2014 VA examination report indicates that the Veteran reported flare-ups, but in the explanation section states that the "Veteran denies flare ups as he has pain almost on daily basis."  As the JMR specifically requested the Board to address the impact of flare-ups on the Veteran's back disability, the Board finds that remand for a new examination to clarify the existence and severity of flare-ups of the Veteran's back condition is necessary.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any other back treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 
 
2. Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's current back disability. 

The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability to include the severity and duration of any symptomatology associated with the Veteran's service-connected back disability.  In particular, the examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. (i.e. weakened movement, excess fatigability, incoordination, or pain on use, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

b) Discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

c) Comment on the existence, and frequency, of any incapacitating episodes; specifically, whether, over the previous 12-months, the Veteran experienced incapacitating episodes with a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

d) Describe in detail any neurological manifestations resulting from the Veteran's service-connected back disability. 
Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
 
3. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




